                                            Case 3:19-cv-00239-MMD-CLB Document 48
                                                                                49 Filed 06/30/20
                                                                                         07/01/20 Page 1 of 2



                                        1   GREENBERG TRAURIG, LLP
                                            MARK E. FERRARIO
                                        2   Nevada Bar No. 1625
                                            JASON K. HICKS
                                        3   Nevada Bar No. 13149
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, NV 89135
                                            Telephone: 702-792-3773
                                        5   Facsimile: 702-792-9002
                                            Email: ferrariom@gtlaw.com
                                        6          hicksja@gtlaw.com
                                        7   VINCENT H. CHIEFFO
                                            Admitted Pro Hac Vice
                                        8   1840 Century Park East, Suite 1900
                                            Los Angeles, CA 90067
                                        9   Telephone: 310-586-7700
                                            Facsimile: 310-586-7800
                                       10   Email: chieffov@gtlaw.com
                                       11   Attorneys for Defendants
                                       12
10845 Griffith Peak Drive, Suite 600
    Las Vegas, Nevada 89135




                                       13                                       UNITED STATES DISTRICT COURT
     Greenberg Traurig, LLP



       (702) 792-9002 (fax)
          (702) 792-3773




                                       14                                            DISTRICT OF NEVADA

                                       15   MICHAEL J. FLYNN, and PHILIP                       Case No.: 3:19-cv-239-MMD-CLB
                                            STILLMAN,
                                       16                                                      STIPULATION AND PROPOSED ORDER
                                       17                         Plaintiffs,                  TO ALLOW PLAINTIFFS TO FILE A
                                                                                               THIRD AMENDED COMPLAINT AND TO
                                       18             v.                                       SET RESPONSE DEADLINE

                                       19   MICHAEL E. LOVE, an individual;
                                            JACQUELINE LOVE, an individual;
                                       20   MICHAEL E. LOVE as TRUSTEE OF THE
                                       21   MICHAEL LOVE FAMILY TRUST;
                                            MELECO, INC., a Nevada corporation; and
                                       22   DOES 1-10

                                       23                         Defendants.
                                       24

                                       25             Plaintiffs Michael J. Flynn and Philip Stillman (“Plaintiffs”), appearing pro se, and

                                       26   Defendants Michael Love, individually and as trustee of the Michael Love Family Trust,

                                       27   Jacquelyne Love1, and Meleco, Inc. (collectively, “Defendants”) by and through their attorneys of

                                       28
                                            1
                                                Incorrectly sued as “Jacqueline” Love.


                                                                                          Page 1 of 2
                                            Case 3:19-cv-00239-MMD-CLB Document 48
                                                                                49 Filed 06/30/20
                                                                                         07/01/20 Page 2 of 2



                                        1   record, the law firm Greenberg Traurig, LLP, hereby stipulate and request that Plaintiffs be

                                        2   permitted to file the Proposed Third Amended Complaint attached hereto as Exhibit A within three

                                        3   (3) business days of the Court’s entry of this stipulation and order. In so stipulating, Defendants

                                        4   expressly reserve all available rights, remedies, and defenses to all claims and allegations set forth

                                        5   in Plaintiffs’ Proposed Third Amended Complaint, whether at law, in equity, pursuant the Federal

                                        6   Rules of Civil Procedure, or from any other source. The parties further stipulate and request that

                                        7   Defendants have thirty (30) days from the date upon which Plaintiffs file the Proposed Third

                                        8   Amended Complaint by which to file their Answer or other response.

                                        9          IT IS SO STIPULATED.

                                       10    DATED this 30th day of June 2020.                DATED this 30th day of June 2020.
                                       11                                                     GREENBERG TRAURIG, LLP
                                       12
10845 Griffith Peak Drive, Suite 600




                                              /s/ Philip Stillman                              /s/ Jason K. Hicks
    Las Vegas, Nevada 89135




                                       13
     Greenberg Traurig, LLP




                                             MICHAEL J. FLYNN, ESQ.                           MARK E. FERRARIO
       (702) 792-9002 (fax)
          (702) 792-3773




                                             Appearing Pro Se                                 Nevada Bar No. 1625
                                       14    PHILIP STILLMAN, ESQ.                            JASON K. HICKS, ESQ.
                                             Appearing Pro Se                                 Nevada Bar No. 13149
                                       15                                                     VINCENT H. CHIEFFO
                                             Plaintiffs                                       Admitted Pro Hac Vice
                                       16
                                                                                              Attorneys for Defendants
                                       17

                                       18

                                       19

                                       20                                                     IT IS SO ORDERED.

                                       21

                                       22                                                     UNITED STATES MAGISTRATE JUDGE
                                       23                                                                             July
                                                                                                         1st day of _________
                                                                                              Dated this ___                  2020.
                                       24

                                       25

                                       26

                                       27

                                       28



                                                                                         Page 2 of 2
